 312DECISIONSOF NATIONALLABOR RELATIONS BOARDAlameda Medical Group,Inc.andLocal250, Hospital& InstitutionalWorkers Union, AFL-CIO, Peti-tioner.Case 20-RC-10095February 3, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Edgar Oliver. Follow-ing the hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, this case was transferred to the Board fordecision. Thereafter, briefs were filed by the Employerand the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. The rulings are hereby affirmed.Upon the entire record in this case,' the Board finds:The Petitioner seeks to represent certain employeesof the Employer. The Employer contends that any im-pact its operations might have upon interstate com-merce is remote and therefore is insufficient to warrantthe assertion of jurisdiction by the Board. We agreewith the Employer's contention.The Employer is an incorporated association of doc-tors engaged in the private practice of medicine. Thereare eight doctors engaged in such group practice atpremises located in Alameda, California. Approxi-mately 85 percent of their patients are residents ofAlameda and the remainder come from nearby com-munities in California. The Employer has no hospitalor in-patient facilities.For the 12-month period ending May 31, 1971, theEmployer's gross income was $562,697. During thisperiod, it received supplies directly from outside theState of California valued at $1,170; and it receivedfrom companies located within the State supplies origi-nating outside the State valued at $5,900. The Em-ployer paid premiums of $25,300 to insurance compa-nies in California for insurance covering its ownpersonnel, and performed medical services amountingto $7,200 for the employees of industrial companieslocated in Alameda, all of which companies appear tobe engaged in interstate commerce.While it appears that the Employer is engaged in theperformance of services which are not wholly unrelatedto commerce, we believe that its medical practice isessentially local in character and that the impact it hason commerce is not substantial enough to warrant ourassertion of jurisdiction herein.' Accordingly, we shalldismiss the petition.ORDERIt is hereby ordered that the petition filed in Case20-RC-10095, by Local 250,Hospital & InstitutionalWorkers Union,AFL-CIO,be, and it hereby is, dis-missed.'CfMayo Clinic,168 NLRB 557,Quain and Ramstad Clinic,173The Employer's request for oral argument is hereby denied because theNLRB 1185,Centerville Clinics, Inc,181NLRB No 23, andThe Per-record and briefs adequately present the issues and the positions of themanente II Medical Group,187 NLRB No 143, where the operationspartiesinvolved were shown to have a pronounced impact upon commerce195 NLRB No. 57